Interim Decision #2003

MATTER OF LEJ M AN
In Section 212(e) Proceedings
A-13382356
Decided by Regional Commissioner August 7 ,..1969
An exchange visitor is granted a waiver of the foreign residence requirement of section 212(e) of the Immigration and Nationality Act of 1952, as
amended, since compliance therewith would result in exceptional hardship
to his United States citizen child where applicant and his family, because
of applicant's Jewish background, would be subject to social and economic
persecution in the country to which they must depart (Poland).
ON BEHALF OF APPELLANT:

Donald L. Ungar, Esquire
517 Washington Street
San Francisco, California 94111

This case comes before the Regional Commissioner on appeal
from the decision of the District Director San Francisco, -who on
June 20, 1969, denied the application in that the appellant had
not established that compliance with the two-year foreign residence requirement of section 212(e) of the Immigration and Nationality Act, as amended, would impose exceptional hardship of
his minor United States citizen child.
The appellant is a 26-year-old married male, a native and citizen of Poland who was admitted to the United States as an exchange visitor under section 101 (a) (15) (J) of the Act on October 6, 1965, and received extensions of stay in that status to June
30, 1968. He was sponsored by the Department of State under
Exchange Program G—I-1 destined to the University of California for graduate study in English and English Literature. He has
earned a Master's degree and is presently working for his Ph.D.,
which he expects in 1970. He is on a University of California Regents Fellowship Grant of $2,666.66 a year ; he works as a library
assistant earning approximately $120.00 a month and helps manage the apartment house where he lives, for which he receives a
reduced monthly rental. The appellant's wife, age 28, also a native and citizen of Poland, was admitted as a visitor on July 3,

379

Interim Decision #2003
1966 and following their marriage on August 31, 1966, in Berkeley, was changed to "J-2" status as the wife of a "J-1" principal
exchange alien on November 17, 1966, and granted extensions of
stay in that status to June 30, 1968.
The appellant and his wife have a United States citizen child,
born July 23, 1967, in Oakland, California. Evidence of their lawful marriage and the birth of the child has been presented. The
family lives in Berkeley, California. The present application was
filed January 22, 1969, and alleges that compliance with the twoyear foreign residence requirement would impose exceptional
hardship on the minor citizen child.
Section 212(e) of the Act, in pertinent part, provides as follows:
That upon favorable recommendation of the Secretary of State, pursuant to
the request of an interested United States Government agency, or of the
Commissioner of Immigration and Naturalization after he has determined
that departure from the United States would impose exceptional hardship
upon the alien's spouse or child (if such spouse or child is a citizen of the
United States or-a lawfully resident alien), the Attorney General may waive
the requirement of such two-year foreign residence abroad in the case of
any alien whose admission to the United States is found by the Attorney
General to be in the public interest.

The appellant alleges that if he is required to depart from the
United States and go to Poland, he, his wife and child would be
subject to persecution because of his Jewish background. His father, who is one-half Hebrew, was held in a concentration camp
during the last world war, which contributed to his broken
health, and is now retired. His mother, who is one-fourth Hebrew, manages a small government-owned store. They live in Poland. The appellant alleges that the present anti-Semitism practiced by the Polish government and condoned by the majority of
the population constitutes social and economic persecution which
would impose exceptional hardship on himself, his wife and child.
In support of his contentions of anticipated persecution, he has
presented various newspaper articles from United States newspapers which verify his claim that the people of Jewish background
are subject to social and economic persecution in Poland. A New
York Times article dated December 30, 1968, under the heading
"Leaving or Staying, the Jews of Poland Find the Road Hard",
illustrates numerous incidents of the persecution of people of
Jewish background and states: "Rarely in its long history in
Eastern Europe has indigenous anti-Semitism been so blatantly
well-organized as in Poland this year."
A San Francisco Chronicle article dated April 22, 1969, under

380

Interim Decision #2003
the heading "Forced Emigration" also describes incidents of persecution of Jews in Poland and contains the statement: "Polish
citizens of Jewish origin who are no longer welcome in their
homeland are crowding the refugee camps of . "
Counsel in his appeal, describes an article from "New Repub:ic" dated January 18, 1969, where it tells the story of how a
young journalist was forced from the Communist Party, forced
from his job, and finally from Poland itself because of the Jewish
ancestry he scarcely remembered. That he had a non-Jewish wife
and children made no difference to the Polish authorities.
Counsel also quotes from the comments of Congressman
Feighan regarding the Matter of Kovac v. Immigration and Naturalization Service, 407 F. 2d 102, where the Congressman said
"Techniques of persecution are not limited to bodily violence
alone, tyranny over the mind and spirit of a person has been
demonstrated as more fearsome than the ancient methods of torture which characterized the Communist takeover of many countries of Central and East Eueope."
The record also contains a letter dated March 26, 1969, to the
District Director San Francisco from the Chief, Field Operations
Division, Visa Division, Department of State, which in part
states:
Despite the general policy of the Department of State to insist that exchange visitors, especially those receiving State Department grants, fulfill
the two year foreign resident requirement, the circumstances in this case
appear to justify an exception. The fact that Mr. Lejman's coming to the
United States in 1965 was privately arranged minimizes any negative effect
his adjustment to immigrant status would have on the present exchange program, and the welfare of his American citizen child is also important consideration supporting the waiver application.
The Department of State, would, therefore, interpose no objection to favorable action in Section 212(e) waiver applications submitted by the
Lejmans.

The appellant alleges that the unavailability of employment, because of persecution, to adequately support his family coupled
with the fact that his family would be ostracized from social life
would constitute exceptional hardship and that he did not want
his daughter to grow up in an anti-Semitic environment and
Communist dominated society. The Matter of Cruikshank, 11 I. &
N. Dec. 558, holds that persecution because of nationality and religion establishes exceptional hardship and the Matter of Courpas, 11 I. & N. Dec. 647, holds that economic discrimination also
establishes exceptional hardship.
In view of the foregoing, it is found that the appellant's corn381

Interim Decision #2003
pliance with the foreign residence requirement of section 212 (e)
of the Act would impose exceptional hardship upon his United
States citizen child. The case will therefore be remanded to the
District Director, San Francisco, to prepare an appropriate letter
for submission to the Chief, Facilitative Services Division, Bureau of Educational and Cultural Affairs, Department of State,
requesting the recommendation of the Secretary of State.
ORDER: It is ordered that the case be remanded to the.District Director in line with the above.

382

